Name: 2007/365/EC: Commission Decision of 25 May 2007 on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document number C(2007) 2161)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  forestry;  agricultural activity;  natural and applied sciences
 Date Published: 2007-05-31

 31.5.2007 EN Official Journal of the European Union L 139/24 COMMISSION DECISION of 25 May 2007 on emergency measures to prevent the introduction into and the spread within the Community of Rhynchophorus ferrugineus (Olivier) (notified under document number C(2007) 2161) (2007/365/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3), thereof, Whereas: (1) Under Directive 2000/29/EC, where a Member State considers that there is a danger of introduction into or spread within its territory of a harmful organism not listed in Annexes I or II to that Directive, it may temporarily take any additional measures necessary to protect itself from that danger. (2) As a result of the presence of Rhynchophorus ferrugineus (Olivier) (the specified organism) in the south of the Iberian Peninsula, Spain informed the Commission and the other Member States on 27 June 2006 that, on 6 June 2006, it had adopted additional official measures to prevent the further introduction into and spread within its territory of that specified organism. (3) Rhynchophorus ferrugineus (Olivier) is not listed in Annexes I or II to Directive 2000/29/EC. However, a report of a pest-risk assessment based on the limited scientific information available has demonstrated that this specified organism causes severe tree damage including significant mortality on specific plant species, belonging to the Palmae family and restricted to plant sizes with a diameter of the stem at the base of over 5 cm (susceptible plants). The susceptible plants are present in many parts of Europe, mainly in the south where they are planted in large numbers for ornamental purposes and where they are of high environmental importance. (4) It is therefore necessary to take emergency measures against the introduction into and spread within the Community of the specified organism. (5) Those emergency measures should apply to the introduction and the spread of the specified organism, the demarcation of areas in the Community where the specified organism is present, the import, production, movement and control of susceptible plants in the Community. A survey to check for the presence or continued absence of the specified organism should be carried out on all plants of Palmae in the Member States to collect more scientific information about the susceptibility of plants. (6) It is appropriate that the results of the measures be reviewed by 31 March 2008 taking into account the experiences from the first growing season under the emergency measures. (7) Member States should, if necessary, adapt their legislation in order to comply with this Decision. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this Decision, the following definitions shall apply: (a) specified organism means Rhynchophorus ferrugineus (Olivier); (b) susceptible plants means plants, other than fruit and seeds, having a diameter of the stem at the base of over 5 cm of Areca catechu, Arenga pinnata, Borassus flabellifer, Calamus merillii, Caryota maxima, Caryota cumingii, Cocos nucifera, Corypha gebanga, Corypha elata, Elaeis guineensis, Livistona decipiens, Metroxylon sagu, Oreodoxa regia, Phoenix canariensis, Phoenix dactylifera, Phoenix theophrasti, Phoenix sylvestris, Sabal umbraculifera, Trachycarpus fortunei and Washingtonia spp.; (c) place of production means the place of production as defined in the FAO International Standard for Phytosanitary Measures No 5 (2). Article 2 Emergency measures against the specified organism The introduction into and spread within the Community of the specified organism shall be prohibited. Article 3 Import of susceptible plants Susceptible plants may be introduced into the Community only if: (a) they comply with the specific import requirements in point 1 of Annex I; (b) they are, on entry into the Community, inspected by the responsible official body for the presence of the specified organism, in accordance with Article 13a(1) of Directive 2000/29/EC, and no signs of the specified organism have been found. Article 4 Movement of susceptible plants within the Community Susceptible plants originating in the Community or imported into the Community in accordance with Article 3 may be moved within the Community only if they meet the conditions in point 2 of Annex I. Article 5 Surveys and notifications 1. Member States shall conduct official annual surveys for the presence of the specified organism or evidence of infection by the specified organism on plants of Palmae in their territory. Without prejudice to Article 16(2) of Directive 2000/29/EC, the results of those surveys, together with the list of demarcated areas referred to in Article 6, shall be notified to the Commission and to the other Member States by 28 February of each year. 2. Any suspected occurrence or confirmed presence of the specified organism shall immediately be notified to the responsible official bodies. Article 6 Establishment of demarcated areas When the results of the surveys referred to in Article 5(1) or the notifications referred to in Article 5(2) confirm the presence of the specified organism in an area, or there is evidence of the presence of the specified organism by other means, Member States shall define demarcated areas and take official measures as laid down in points 1 and 2 respectively of Annex II. Article 7 Compliance Member States shall, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in such a manner that those measures comply with this Decision. They shall immediately inform the Commission of those measures. Article 8 Review This Decision shall be reviewed by 31 March 2008 at the latest. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 25 May 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). (2) Glossary of Phytosanitary Terms  Reference Standard ISPM No 5 by the Secretariat of the International Plant Protection Convention, Rome. ANNEX I Emergency measures referred to in Articles 3 and 4 of this Decision 1. Specific import requirements Without prejudice to the provisions listed in Annex III, Part A(17) and Annex IV, Part A(I)(37) to Directive 2000/29/EC, susceptible plants originating in third countries shall be accompanied by a certificate as referred to in Article 13(1) of that Directive which states under the rubric Additional declaration that the susceptible plants, including those collected from natural habitats: (a) have been grown throughout their life in a country where the specified organism is not known to occur; or (b) have been grown throughout their life in a pest-free area, established by the national plant protection organisation in the country of origin in accordance with relevant International Standards for Phytosanitary Measures; under the rubric place of origin the name of the pest-free area shall be mentioned; or (c) have, during a period of at least one year prior to export, been grown in a place of production: (i) which is registered and supervised by the national plant protection organisation in the country of origin, and (ii) where the plants were placed in a site with complete physical protection against the introduction of the specified organism or application of appropriate preventive treatments, and (iii) where, during official inspections carried out at least every three months and immediately prior to export, no signs of the specified organism have been observed. 2. Conditions for movement Susceptible plants either originating in the Community or imported into the Community in accordance with Article 3, may be moved within the Community only if they are accompanied by a plant passport prepared and issued in accordance with Commission Directive 92/105/EEC (1), and have been grown: (a) throughout their life in a Member State or third country where the specified organism is not known to occur; or (b) throughout their life in a place of production in a pest-free area, established by the responsible official body in a Member State or by the national plant protection organisation in a third country, in accordance with relevant International Standards for Phytosanitary Measures; or (c) in a place of production in a Member State during a period of two years prior to the movement during which: (i) the susceptible plants were placed in a site with complete physical protection against the introduction of the specified organism or application of appropriate preventive treatments, and (ii) no signs of the specified organism have been observed in official inspections carried out at least every three months; or (d) if imported in accordance with point 1(c) of this Annex, have been grown since their introduction into the Community in a place of production in a Member State during a period of at least one year prior to the movement during which: (i) the susceptible plants were placed in a site with complete physical protection against the introduction of the specified organism or application of appropriate preventive treatments, and (ii) no signs of the specified organism have been observed in official inspections carried out at least every three months. (1) OJ L 4, 8.1.1993, p. 22. Directive as amended by Directive 2005/17/EC (OJ L 57, 3.3.2005, p. 23). ANNEX II Emergency measures referred to in Article 6 of this Decision 1. Establishment of demarcated areas (a) The demarcated areas referred to in Article 6 shall consist of the following parts: (i) an infested zone where the presence of the specified organism has been confirmed and which includes all susceptible plants showing symptoms caused by the specified organism, and, where appropriate, all susceptible plants belonging to the same lot at the time of planting, (ii) a buffer zone with a boundary at least 10 km beyond the boundary of the infested zone. In cases where several buffer zones overlap or are geographically close, a wider demarcated area shall be defined which includes the relevant demarcated areas and the areas between them. (b) The exact delimitation of the zones referred to in point (a) shall be based on sound scientific principles, the biology of the specified organism, the level of infestation, the period of the year and the particular distribution of susceptible plants in the Member State concerned. (c) If the presence of the specified organism is confirmed outside the infested zone, the delimitation of the demarcated areas shall be changed accordingly. (d) If, based on the annual surveys referred to in Article 5(1), the specified organism is not detected in a demarcated area for a period of three years, this area shall cease to exist and the measures referred to in point 2 of this Annex shall no longer be necessary. 2. Measures in demarcated areas The official measures referred to in Article 6 to be taken in the demarcated areas, shall include at least the following: (a) appropriate measures aiming at eradicating the specified organism; (b) intensive monitoring for the presence of the specified organism by appropriate inspections.